Citation Nr: 9916118	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  95-12 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a Department of Veterans Affairs (VA) 
nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active service from August 1972 to November 
1973.  He was discharged under honorable conditions.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Houston Regional Office (RO).  By June 1994 rating 
decision, the RO denied the claims of entitlement to service 
connection for pseudofolliculitis of the beard and 
nonservice-connected pension benefits.  By February 1996 
rating decision, the RO denied the claim of service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran duly appealed these determinations and by April 18, 
1997 decision, the Board denied service connection for PTSD 
and pseudofolliculitis barbae.  The issue of entitlement to 
nonservice-connected pension benefits was remanded for 
additional development of the evidence.


FINDING OF FACT

The veteran has been incarcerated since 1991 after receiving 
a 40-year sentence for a felony conviction.


CONCLUSION OF LAW

Payment of VA nonservice-connected pension benefits is 
prohibited by law.  38 U.S.C.A. §§ 1505, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.666 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, VA nonservice-connected disability pension 
benefits are payable to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to nonservice-connected disabilities 
that are not the result of his own willful misconduct.  
38 U.S.C.A. § 1521 (West 1991).

However, no VA pension shall be paid to an individual who has 
been imprisoned in a Federal, State, or local penal 
institution as a result of conviction of a felony or 
misdemeanor for any part of the period beginning sixty-one 
days after such individual's imprisonment begins and ending 
when such individual's imprisonment ends.  38 U.S.C.A. § 
1505(a) (West 1991); 38 C.F.R. § 3.666 (1998); see also 
Latham v. Brown, 4 Vet. App. 265 (1993).  

In this case, the record shows that the veteran's VA Form 21-
526, Veteran's Application for Compensation or Pension, was 
received at the RO in January 1993.  

At his January 1998 VA medical examination, however, he 
reported that he had been incarcerated since 1991 after 
receiving a 40-year sentence following a conviction for 
burglary.  He stated that he had been denied parole on two 
previous occasions, but planned to reapply later in 1998.  A 
review of the claims folder indicates that the veteran is 
still incarcerated.

In view of the foregoing, the Board finds that payment of VA 
nonservice-connected pension benefits is precluded by law 
because the veteran is imprisoned at a penal institution due 
to his conviction for the commission of a felony.  38 
U.S.C.A. § 1505; 38 C.F.R. § 3.666.  Moreover, payment of 
such benefits is prohibited for as long as the veteran is 
incarcerated.  See also VAOPGCPREC 59-91, 56 Fed. Reg. 50151 
(1991).

As such, the Board finds that it need not address the issue 
of whether the veteran meets the specific criteria for a 
permanent and total disability rating for non-service 
connected disability pension purposes, as payment of such 
benefits would be prohibited in any event until his release.  
The U.S. Court of Appeals for Veterans Claims (the Court) has 
recognized the importance of wisely using VA's limited 
resources.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994) 
(holding that implausible claims should not consume the 
limited resources of VA and force into even greater backlog 
and delay those claims which require adjudication).  

The Board finds that the same reasoning applies in this case, 
which, in view of the applicable law and the facts presented, 
lacks legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The veteran is, of course, free to resubmit his claim if he 
is released from prison.  

In that regard, the Board notes that VA disability pension 
benefits may be disbursed to the spouse, child or children of 
a veteran who is disqualified due to imprisonment, if 
otherwise qualified.  38 U.S.C.A. § 1505(b).  However, 
although the veteran has reported that he is currently 
married and may or may not have stepchildren (he has provided 
conflicting information in this regard), there is no claim 
from him requesting disbursements be made to either his 
spouse or any stepchild.

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, the veteran has 
not been prejudiced by the decision.  In assuming that 
payment of pension benefits to the veteran was legally 
possible, the RO actually accorded him greater consideration 
than the claim in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

Payment of nonservice-connected pension purposes is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

